1

2

3

4                                                               JS -6
5

6

7

8                                UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   In re:
                                                    District Court Case Number
12
     POINT.360 A CALIFORNIA                         2:21-cv-03527-JLS
13   CORPORATION.,
14                  Debtor.                         Bankruptcy Court Case Number
15   _________________________________
                                                    2:17-bk-22432-WB
16
     POINT.360 A CALIFORNIA                         Adversary Case Number
17   CORPORATION.,
18                  Appellant,                      2:19-ap-01442-WB
19   v.
20
     UNITED STATES TRUSTEE FOR
21
     REGION 16,
22
                    Appellee.
23
                 ORDER APPROVING STIPULATION TO ABATE APPEAL
24

25

26            The Court having considered the Stipulation between Appellant, Point.360 and
27   Appellee, United States Trustee (the “Parties”), to Abate this Appeal (the “Stipulation”),
28   the record herein, and for good cause appearing,
1          IT IS HEREBY ORDERED that the Stipulation is approved.
2          1.     This appeal is abated pending further order of the Court, which further
3    order the Parties anticipate would be entered after the Ninth Circuit has issued a
4    decision in USA Sales that has become final and unappealable or further review has
5    either been denied or concluded; provided, however, that either Party may file a motion
6    at any time asking the Court to terminate the abatement for good cause shown and to
7    set a new briefing schedule.
8          2.     Within 14 days after a decision by the Ninth Circuit in USA Sales becomes
9    final and unappealable or further review has either been denied or concluded, the Parties
10   shall jointly submit a status report to the Court, notifying the Court and stating whether
11   they believe further proceedings will be necessary in this appeal.
12         3.     Based upon approval of this Stipulation, the United States Trustee will not
13   oppose a motion by Point.360 for an order closing its bankruptcy case if all criteria for
14   case closure are satisfied, notwithstanding the pendency of this appeal.
15         4.     Alternatively, the deadline for Appellee, the United States Trustee, to file
16   his brief is extended for 60 days to and including September 27, 2021.
17

18
     Dated: July 15, 2021
19
                                              _____________________
20                                            Hon. Josephine L. Staton
                                              United States District Judge
21

22

23

24

25

26

27

28
